432 F.2d 441
Henry A. AULT, dba Hank Ault Well Drilling, Plaintiff and Appellee,v.UNITED STATES of America, Appellant.
No. 24415.
United States Court of Appeals, Ninth Circuit.
Sept. 1, 1970.

Appeal from the United States District Court for the District of Alaska, 317 F.Supp. 373, Raymond E. Plummer, Judge.
Robert V. Zener (argued), Robt.  E. Kopp, Attys., Wm. D. Ruckelshaus, Asst. Atty. General, Dept. of Justice, Washington, D.C., Douglas B. Baily, U.S. Atty., Anchorage, Alaska, for appellant.
Andrew E. Hoge (argued), of Robinson, McCaskey, Strachan & Hoge, Anchorage, Alaska, for appellee.
Before CHAMBERS, HAMLEY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the basis of the district court opinion.  See Ault v. Harris, filed October 21, 1968, 317 F.Supp. 373.